Title: From Thomas Jefferson to Edward Rutledge, 11 September 1792
From: Jefferson, Thomas
To: Rutledge, Edward



Dear Sir
Monticello Sep. 11. 1792.

I received, during a visit to this place, a letter from Mr. H. Middleton asking some of introduction for him in Europe. As he does not specify the countries he means to visit, I have thought I could not do better than give him letters to our diplomatic gentlemen in Europe and desire them to procure him others for the particular countries he may fix on. The inclosed covers those letters, and at his desire I take the liberty of putting them under cover to you, and with pleasure embrace this, as every other occasion of repeating to you assurances of the sincere esteem and respect with which I am Dear Sir Your affectionate friend & servt

Th: Jefferson

